


110 HJ 40 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 40
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Nadler, Mr. Dingell,
			 Ms. Velázquez,
			 Ms. Clarke,
			 Ms. Woolsey,
			 Ms. Jackson-Lee of Texas,
			 Ms. Solis,
			 Mr. Abercrombie,
			 Mr. Ackerman,
			 Mr. Allen,
			 Mr. Andrews,
			 Mr. Arcuri,
			 Mr. Baca, Mr. Baird, Ms.
			 Baldwin, Ms. Bean,
			 Mr. Becerra,
			 Ms. Berkley,
			 Mr. Berman,
			 Mr. Berry,
			 Mrs. Biggert,
			 Mr. Bishop of Georgia,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mr. Boswell,
			 Mr. Boucher,
			 Mr. Brady of Pennsylvania,
			 Mr. Braley of Iowa,
			 Ms. Corrine Brown of Florida,
			 Mr. Butterfield,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Cardoza,
			 Mr. Carnahan,
			 Ms. Carson,
			 Mr. Castle,
			 Ms. Castor,
			 Mr. Chandler,
			 Mrs. Christensen,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Clyburn, Mr. Conyers,
			 Mr. Cooper,
			 Mr. Costa,
			 Mr. Costello,
			 Mr. Crowley,
			 Mr. Cuellar,
			 Mr. Cummings,
			 Mr. Davis of Alabama,
			 Mr. Davis of Illinois,
			 Mrs. Davis of California,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Mr. Delahunt,
			 Ms. DeLauro,
			 Mr. Dicks,
			 Mr. Doggett,
			 Mr. Doyle,
			 Mr. Edwards,
			 Mr. Ellison,
			 Mr. Emanuel,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Fattah, Mr.
			 Filner, Mr. Frank of
			 Massachusetts, Mr.
			 Frelinghuysen, Mrs.
			 Gillibrand, Mr. Gonzalez,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hall of New York,
			 Mr. Hall of Texas,
			 Mr. Hare, Ms. Harman, Mr.
			 Hastings of Florida, Ms.
			 Herseth, Mr. Higgins,
			 Mr. Hinchey,
			 Mr. Hinojosa,
			 Ms. Hirono,
			 Mr. Holt, Mr. Honda, Ms.
			 Hooley, Mr. Hoyer,
			 Mr. Inslee,
			 Mr. Israel,
			 Mr. Jackson of Illinois,
			 Mr. Jefferson,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Mrs. Jones of Ohio,
			 Ms. Kaptur,
			 Mr. Kennedy,
			 Mr. Kildee,
			 Ms. Kilpatrick,
			 Mr. Kind, Mr. Kirk, Mr. Klein
			 of Florida, Mr. Kucinich,
			 Mr. Langevin,
			 Mr. Lantos,
			 Mr. Latham,
			 Ms. Lee, Mr. Levin, Mr. Lewis
			 of Georgia, Mr. LoBiondo,
			 Mr. Loebsack,
			 Ms. Zoe Lofgren of California,
			 Mrs. Lowey,
			 Mr. Lynch,
			 Mr. Markey,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. McIntyre,
			 Mr. McNerney,
			 Mr. McNulty,
			 Mr. Meehan,
			 Mr. Meek of Florida,
			 Mr. Meeks of New York,
			 Mr. Melancon,
			 Mr. Michaud,
			 Ms. Millender-McDonald,
			 Mr. Miller of North Carolina,
			 Mr. George Miller of California,
			 Mr. Moore of Kansas,
			 Ms. Moore of Wisconsin,
			 Mr. Moran of Virginia,
			 Mrs. Napolitano,
			 Mr. Neal of Massachusetts,
			 Ms. Norton,
			 Mr. Olver,
			 Mr. Ortiz,
			 Mr. Pallone,
			 Mr. Pascrell,
			 Mr. Pastor,
			 Mr. Payne,
			 Mr. Perlmutter,
			 Mr. Peterson of Minnesota,
			 Mr. Price of North Carolina,
			 Ms. Pryce of Ohio,
			 Mr. Rahall,
			 Mr. Ramstad,
			 Mr. Rangel,
			 Mr. Reyes,
			 Mr. Rothman,
			 Ms. Roybal-Allard,
			 Mr. Ruppersberger,
			 Mr. Rush, Ms. Linda T. Sánchez of California,
			 Ms. Loretta Sanchez of California,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Ms. Schwartz,
			 Mr. Scott of Georgia,
			 Mr. Serrano,
			 Mr. Shays,
			 Ms. Shea-Porter,
			 Mr. Sherman,
			 Mr. Sires,
			 Ms. Slaughter,
			 Mr. Smith of Washington,
			 Mr. Snyder,
			 Mr. Spratt,
			 Mr. Stark,
			 Ms. Sutton,
			 Mrs. Tauscher,
			 Mr. Taylor,
			 Mr. Thompson of Mississippi,
			 Mr. Thompson of California,
			 Mr. Tierney,
			 Mr. Towns,
			 Mr. Udall of Colorado,
			 Mr. Van Hollen,
			 Mr. Walz of Minnesota,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Ms. Watson,
			 Mr. Watt, Mr. Waxman, Mr.
			 Weiner, Mr. Wexler,
			 Mr. Wu, and
			 Mr. Wynn) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to equal rights for men and
		  women.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.Equality of rights under the law shall not
				be denied or abridged by the United States or by any State on account of
				sex.
					2.The Congress shall have the power to
				enforce, by appropriate legislation, the provisions of this article.
					3.This amendment shall take effect two years
				after the date of
				ratification.
					.
		
